DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This Office Action is in response to Applicants remarks filed 12/28/20. Claims 1-7, 9-11, 13, 14, 17, 18, 21, 22, 25, 27, 29 and 32 are pending in the application. Claims 1-7, 9 and 10 have been previously examined. Claims 11, 13, 14, 17, 18, 21, 22, 25, 27, 29 and 32 have been previously withdrawn from consideration.
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 7/29/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112 (written description-maintained)
4. The rejection of claims 1 -7, 9 and 10 under 35 U.S.C. 112(a), as failing to comply with the written description requirement is maintained. 
Applicants contend that the amended claim set fully complies with the written description requirement. This argument is not found to persuasive because the specification does not recite a representative number of conservative variant sequences of SEQ ID NO: 1 that is falling within the scope of the genus. As indicated previously in the Office Action mailed 6/26/20, Vas-Cath Inc. v Mahurkar, 19 USPQ2d 1111 (Fed. Cir.1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purpose of the ‘written description’ inquiry, whatever is now claimed.” (See page See Vas-Cath at page 1116). Adequate written description requires more than a mere statement that it is part of the invention are reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir.1991). Therefore, rejection of record is maintained.

Claim Rejections - 35 USC § 112
5. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim Rejections - 35 USC § 112 (new matter)
5a. Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the new matter rejection. Claims 2-7, 9 and 10 are rejected insofar as they are dependent on rejected claim 1. 
Claim Rejections - 35 USC § 103
6. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7a. Claims 1-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hamzah et al. (2014, IDS of 7/20) in view of Zhang et al. (June, 2004, IDS of 7/29/20).
The Hamzah et al. reference teaches that abnormal extracellular matrix (ECM) is common for many tumors (p.3). The reference also teaches tumor ECM-targeting agent (CSG) (p.3). Hamzah et al. teach a biomolecule conjugate comprising TNFα (a cytokine) fused to CSG (a peptide). This disclosure partially meets the limitation of claim 1. The current specification teaches (para 0093) that TNFα is a “immunopotentiating” cytokine (Claims 2 and 4) that also “mediates a cellular immune response” (Claim 3). Hazmah et al further teach that the CSG peptide is conjugated to the “C-terminal” end of TNFα (p.16). Again this partially meets the limitation in claim 5. It is disclosed in the reference that untargeted TNFα treatment results in systemic toxicity and death of the experimental mice following the administration of second dose (p.18). However, TNFα-. The reference discloses that extracellular matrix abnormality is a common feature of majority of experimental and human solid tumors which is the binding target for CSG (p.21). In addition, Hamzah et al teach that CSG has specific affinity to tumor ECM, by binding to tumor Nidogen-1 (NID-1)(p,21). Although, the reference does not specifically recite pharmaceutical composition, it does disclose TNFα-CSG formulation for i.v. injection, thus the conjugate is assumed to be in an acceptable carrier. Thus partially, meeting the limitation of claim 9. However, the reference does not disclose the peptide of SEQ ID NO: 1.
 The Zhang et al. reference discloses a peptide CSGRRSSKC (p.6, last para), which is identical to instant sequence SEQ ID NO: 1. Zhang et al. reference also indicates that this peptide is a candidate that targets extracellular matrix of breast cancer (p.10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings to obtain a cytokine (TNFα) conjugated to peptide of SEQ ID NO:1 as taught in  Hamzah et al. modified with that of Zhang et al. One of ordinary skill in the art before the effective filing date of the claimed invention was made, would have been motivated to modify the teachings to generate targeted jmmunopotentiating cytokine (TNFα) to enhance the ECM degradation of breast tumor cells because Hamzah et al. reference discloses that the targeted TNFα accumulates in tumor cells. In addition, Zhang et al reference has disclosed that SEQ ID NO: 1 targets extracellular matrix of breast cancer, thus 

7b. Claims 6, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hamzah et al. and Zhang et al. as applied to claims 1-5 and 9 above, and further in view of Chen et al. (Adv Drug Deliv Rev. 2013 Oct 15; 65(10): 1357–1369.) and Pasqualini et al. (EP 0927045 B1 12/2005)
The teachings of Hamzah et al. and Zhang et al. have been disclosed above in paragraph 7a. However, they do not disclose the GG linkers and other anti-tumorigenic agents in pharmaceutical composition.
Chen et al. reference teaches that the successful construction of a recombinant fusion protein requires two indispensable elements: the component proteins and the linkers (pg.2, para.2). An example of the most widely used flexible linker has the sequence of (Gly-Gly-Gly-Gly-Ser)n (pg. 4, para. 4). By adjusting the copy number “n”, 
Pasqualini et al. reference discloses additional chemotherapeutic agent such as doxorubicin [0112] and carbodimides [0116] to treat tumor. This meets the limitation of claim 10.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings to obtain a cytokine (TNFα) conjugated to peptide of SEQ ID NO: 1 as taught in  Hamzah et al. and Zhang et al. modified with that of Chen et al. and Pasqualini et al. to generate the conjugated biomolecule . One of ordinary skill in the art before the effective filing date of the claimed invention was made, would have been motivated to modify the teachings to generate targeted jmmunopotentiating cytokine (TNFα) to enhance the ECM degradation of breast tumor cells comprising glycineglycine linker because Chen et al reference discloses that the GG linker provides flexibility and reduces potential steric interactions to the conjugate molecule. Using the additional anti-tumorigenic agents will enhance the tumor treatment. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of 
				Conclusion
8. No claims are allowed.
9. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10. Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 7/19/20 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone number is (571)272-0892.  The examiner can normally be reached on M-F 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEGATHEESAN SEHARASEYON/Examiner, Art Unit 1645      

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645